Exhibit 10.6
 
pokertek [pokertek.jpg]
 
Board Member Agreement
 



PokerTek, Inc.
1150 Crews Road, Suite F
Matthews, NC 28105
(704) 849-0860
  Referred to as “the Company”
Arthur L Lomax
2468 Peniel Road
Tryon, NC 28782
(828) 243-3802
Referred to as “the Director”



This Board Member Agreement (the “Agreement”) is effective as of the 1st day of
July, 2009, by and between PokerTek, Inc., a North Carolina corporation (the
“Company”), and Arthur L Lomax, an individual resident of the State of North
Carolina (the “Director”).
 
WHEREAS, the Company engaged in the development, manufacture and marketing of
electronic products for use in the gaming and amusement markets (the
“Business”).
 
WHEREAS, the Company has established a Board of Directors to assist the Company
in its endeavors to manage the Business so as to maximize returns for the
Company’s shareholders; and
 
NOW THEREFORE, in consideration of the mutual promises contained herein, and
intending to be legally bound, the parties hereto hereby declare and agree as
follows:
 
 
1.
Term. The term of this Agreement shall commence on the date hereof (the
“Effective Date”), and shall continue until the Director no longer serves on the
Company’s Board of Directors (the “Term”), it being understood that the Director
shall remain on the Company’s Board of Directors at the discretion of the
Company’s shareholders.

 
 
2.
Compensation and Benefits.

 
 
a.
Director's Fees. In consideration of the services to be rendered under this
Agreement as a member of the Board of Directors and for serving on various
committees of the Board of Directors, Director shall receive annual compensation
of $48,000, payable in quarterly installments of $12,000 per quarter. At the
Director’s election, such fees shall be payable either in cash or in shares of
Company stock. After an election is made by the Director, the Director can
change his election upon 30 days prior written notice to the Chief Financial
Officer of the Company, or in his absence, to another appropriate officer of the
Company, and the new payment election shall be effective for the next payment
date after the notice was given. In the event that such fees are paid in the
form of common stock, the number of shares issued will be determined by dividing
$12,000 by the average closing price on the NASDAQ Capital Market of PokerTek
common stock for the 10 business days preceding the end of the quarterly period;
provided, however, that if such average price per share calculation is less than
the closing bid price on the effective date of this agreement, such closing bid
price on the date of this agreement shall be used.

 
Page 1 of 4

--------------------------------------------------------------------------------


 
 
b.
Stock and Stock Options. Company acknowledges that Director is an owner of
Common Stock and may hold options to purchase stock in Company, and that the
rights attributable to these securities (the "Securities") shall not be affected
by the execution of this Agreement.

 
 
c.
Expenses. The Company shall reimburse Director for all reasonable business
expenses incurred in the performance of his duties hereunder in accordance with
Company's expense reimbursement guidelines.

 
 
d.
Indemnification. Company will indemnify and defend Director and hold Director
harmless against any liability incurred in the performance of Director’s service
on the Board of Directors pursuant to this Agreement (the “Services”) to the
fullest extent authorized in Company's Certificate of Incorporation, as amended,
bylaws, as amended, applicable law and as provided in any individual
indemnification agreements the Company many enter into with the Director.
Company has purchased Director's and Officer's liability insurance, and Director
shall be entitled to the protection of any insurance policies the Company
maintains for the benefit of its Directors and Officers against all costs,
charges and expenses in connection with any action, suit or proceeding to which
he may be made a party by reason of his affiliation with Company, its
subsidiaries, or affiliates or Director’s Services hereunder.

 
 
3.
Termination.

 
 
a.
Right to Terminate. At any time, Director may be removed as Director as provided
in Company's Certificate of Incorporation, as amended, bylaws, as amended, and
applicable law. Director may resign as Director as provided in Company's
Certificate of Incorporation, as amended, bylaws, as amended, and applicable
law. Notwithstanding anything to the contrary contained in or arising from this
Agreement or any statements, policies, or practices of Company, neither Director
nor Company shall be required to provide any advance notice or any reason or
cause for termination of Director's status, except as provided in Company's
Certificate of Incorporation, as amended, Company's bylaws, as amended, and
applicable law.

 
 
b.
Effect of Termination as Director. Upon a termination of Director's status as a
Director, this Agreement will terminate; Company shall pay to Director all
compensation to which Director is entitled up through the date of termination.
Thereafter, all of Company's obligations under this Agreement shall cease.

 
Page 2 of 4

--------------------------------------------------------------------------------




 
4.
Non−Disclosure, Ownership of Intellectual Property

 
 
a.
Director covenants and undertakes that, during the term of this Agreement and
thereafter, absent the Company’s prior written consent, all information, written
or oral, relating to the Company, its parents, subsidiaries or affiliates, the
Company’s Business or condition (actual or planned), disclosed to him by the
Company, or which otherwise became known to him in connection with the
performance of the Services (the “Information”), shall be maintained by him in
full and absolute confidence, and he shall not use such Information, directly or
indirectly, in whole or in part, for his own benefit or any purpose whatsoever
except as specifically and explicitly provided hereunder. Director’s undertaking
hereunder shall not apply to Information which is in, or becomes part of, the
public domain, or which was known by Director before the time of disclosure.

 
 
b.
Director agrees and undertakes that, so long as this Agreement is in effect and
for a period of one year thereafter, neither he, nor any entity in which he
holds a majority of the equity interest or voting control (either directly or
through other entities in which he holds a majority of the equity interest or
voting control) (each a “Controlled Entity”), shall engage in the marketing and
distribution of poker tables featuring automated live poker games through the
use of a simulated dealer and an electronic facsimile of chips and playing cards
(such activities, the “Competing Activities”). The Company acknowledges that
Director has ownership interests in or other relationships with entities that
are not Controlled Entities (each a “Non−Controlled Entity”), and the
restriction in the preceding sentence does not apply to activities of
Non−Controlled Entities. However, Director agrees to inform the Company at such
time as the Non−Controlled Entity commences Competing Activities, provided that
he is aware of the Competing Activities and the disclosure would not violate a
non−disclosure agreement with the Non−Controlled Entity.

 
 
5.
Miscellaneous. This Agreement constitutes the entire agreement between the
parties with respect to the matters referred to herein, and no other
arrangement, understanding or agreement, verbal or otherwise, shall be binding
upon the parties hereto. This Agreement may not be assigned by any of the
parties hereto, and may not be amended or modified, except by the written
consent of both parties hereto. No failure or delay on the part of any party
hereto in exercising any right, power or remedy hereunder shall operate as a
waiver thereof. Headings to Sections herein are for the convenience of the
parties only, and are not intended to be or to affect the meaning or
interpretation of this Agreement. The Company shall have the right to enforce
this Agreement and any of its provisions by injunction, specific performance or
other equitable relief, without bond and without prejudice to any other rights
and remedies that the Company may have for the breach of this Agreement. In the
event that any covenant, condition or other provision contained in this
Agreement is held to be invalid, void or illegal by any court of competent
jurisdiction, the same shall be deemed severable from the remainder thereof, and
shall in no way affect, impair or invalidate any other covenant, condition or
other provision therein contained. If such condition, covenant or other
provisions shall be deemed invalid due to its scope or breadth, such covenant,
condition or other provision shall be deemed valid to the extent permitted by
law. All notices required to be delivered under this Agreement shall be
effective only if in writing and shall be deemed given when received by the
party to whom notice is required to be given and shall be delivered personally,
or by registered mail to the addresses set forth above. The parties agree that
any suit, action or proceeding between Director (and his attorneys, successors,
and assigns) and the Company (and its affiliates, shareholders, directors,
officers employees, members, agents, successors, attorneys, and assigns)
relating to the Services or the termination of those Services shall be brought
in either the United States District Court for the Western District of North
Carolina or in a North Carolina state court in the county of Mecklenburg and
that the parties shall submit to the jurisdiction of such court. The parties
irrevocably waive, to the fullest extent permitted by law, any objection the
party may have to the laying of venue for any such suit, action or proceeding
brought in such court. If any one or more provisions of this section shall for
any reason be held invalid or unenforceable, it is the specific intent of the
parties that such provisions shall be modified to the minimum extent necessary
to make it or its application valid and enforceable. This Agreement shall be
construed and interpreted in accordance with the laws of the State of North
Carolina.

 
Page 3 of 4

--------------------------------------------------------------------------------


 
Executed as of this 15th day of July, 2009.
 
POKERTEK:
   
DIRECTOR:
 
 
       
By:
/s/ Mark D Roberson
 
By:
/s/ Arthur L Lomax
Print Name:
Mark D Roberson
 
Print Name:
Arthur L Lomax
Title:
Acting CEO & CFO
 
Title:
Director
Date:
7/15/09
 
Date:
7/15/09


 
Page 4 of 4

--------------------------------------------------------------------------------

